Howell, J.
The plaintiff has appealed from a judgment sustaining the plea of prescription to his action on an account for money furnished to Robt. Ramsey, deceased, to purchase plantation supplies and ■the commissions thereon from ninth August, 1861, to eleventh July, *1841882. Ho relies upon the proof that in 1863 the debtor went to Texas whore he diedj that from tho month of March, 1863, to November, 1865, no suit could have been brought in the courts of Madison parish, tho residence of said Ramsey, up to the time of his going to Texas, and that one N. D. Coleman, as administrator, on the eighth November, 1866, wrote upon tho account the approval thereof to bo paid in due course of administration; and he also invokes the act of Congress, eleventh June, 1864, suspending prescription. This act of Congress can not apply, the residence of the parties being in this State, and as the evidence shows, within the Federal linos of occupation during the time. Admitting that N. D. Coloman was legally appointed tho administrator of Ramsey’s succession, the account was prescribed at the time he acknowledged it, according to the established jurisprudence of this State, and ho had no power to waive proscription already acquired in favor of tho succession.
None of tho grounds urged by plaintiff can be accepted as interrupting or suspending tho prescription in this case.
Judgment affirmed.